DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-4 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Huang (US Patent 6,368,138 B1) teaches: “a board-to-board connector (seen in figure 1), to be mounted on a first board (said modules A or B) and interposed between the first board (said modules A or B) and a second board (not shown, said printed circuit board described in the abstract) to electrically connect a plurality of pads of the first board (said modules A or B) with a plurality of pads of the second board (not shown, said printed circuit board described in the abstract) respectively, comprising: a rectangular flat-plate housing 1 including a first positioning hole (wherein elements 711 or 811 fit in seen in figure 2-3, 243 or 253) and a second positioning hole (wherein elements 711 or 811 fit in seen in figure 2-3, 243 or 253); and a first contact row (along terminals rows 7 or 8 from left to right in elements 5 or 6) and a second contact row (along terminals rows 7 or 8 from left to right in elements 5 or 6) held on the housing 1, wherein the housing 1 includes only the first positioning hole (wherein elements 711 or 811 fit in seen in figure 2-3, 243 or 253) and the second positioning hole (wherein elements 711 or 811 fit in seen in figure 2-3, 243 or 253) as 
However, Huang fails to provide, teach or suggest: a third contact row disposed between the first contact row and the second contact row and extending from the first side surface to the second side surface, and a distance D1 between the first contact row and the first side surface, a distance D2 between the second contact row and the first 
Claims 3-4 are dependent on claim 1 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831     
                                                                                                                                                                                                   
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831